Citation Nr: 0205406	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from September 1965 
to January 1969, from July 1971 to November 1972, and from 
January 1974 to January 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In June 1998, the Board issued a decision denying 
the veteran's claim for service connection for PTSD.  The 
veteran appealed this decision, and in February 1999, the 
United States Court of Appeals for Veterans Claims (Court) 
granted VA's motion to remand the case and vacated the 
Board's June 1998 decision.  When the case was most recently 
before the Board in December 1999, it was remanded for 
further development.  The case was returned to the Board in 
January 2002.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.  

2.  The veteran has PTSD due to verified service stressors.  


CONCLUSION OF LAW

PTSD was incurred during active duty.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.  Therefore, no 
additional development is required to comply with the VCAA or 
the implementing regulations.  




II.  Factual Background

Service administrative and personnel records from the 
veteran's first period of active service reflect that his 
military occupational specialty (MOS) was Parachute Rigger 
(58150), and that he served briefly in France and in England, 
but not in a combat zone.  The DD Form 214 for the veteran's 
second period of active service reflects that his MOS was 
also Parachute Rigger (58150); that he served overseas for 
six months, 21 days; and that he served in Indochina but not 
in Vietnam.  

Service medical records for the veteran's second period of 
active service reflect no complaints or findings of a 
psychiatric disability.  A report of service separation 
examination discloses that the veteran's psychiatric status 
was normal.  An additional service separation examination was 
subsequently conducted in November 1972.  It also revealed no 
evidence of any psychiatric abnormality.  

A DD Form 214 from the veteran's third and final period of 
active service reflects that his MOS was Bombardier-Navigator 
Systems Mechanic B52 (32150K), that his secondary MOS was 
Parachute Rigger (58251), and that he had no foreign or 
overseas service during that period of active duty.  

In August 1975, the veteran requested conscientious objector 
status, and was referred for a mandatory psychiatric 
evaluation.  The psychiatrist reported that the veteran was 
free of mental defects, disease or derangement; that he had 
the capacity to understand his acts; and that there was no 
evidence of anxiety or other psychiatric disability.  The 
veteran was not granted conscientious objector status, and 
remained on active duty.  The separation examination report 
for this period of active duty shows that the veteran was 
found to have no psychiatric abnormality.  

The earliest documentation of a psychiatric disorder is a VA 
outpatient treatment record dated in August 1993.  It notes 
the veteran's complaint of nervous problems .  and a clinical 
impression of anxiety/depression.  A report of VA psychiatric 
consultation, also dated in August 1993, indicates that the 
veteran had a generalized anxiety disorder with what sounded 
like occasional feelings of panic.  That same month, with no 
intervening treatment or consultation, the same physician who 
conducted the VA psychiatric consultation, diagnosed the 
veteran with PTSD.  In November 1993, the veteran claimed 
entitlement to service connection for PTSD.

In response to a February 1994 stressor development letter 
from the RO, the veteran stated that he experienced stressors 
between June and November 1972, and that he was directly 
involved in the operation of bombing missions.  

A report of VA psychiatric examination, conducted in April 
1994, cites the veteran's statement that he was never in 
combat and that his time in Southeast Asia was spent packing 
and repairing parachutes in a bomber support squadron.  In 
particular, a psychological test (MMPI-2) suggested that the 
veteran "faked bad" and that he tended to exaggerate his 
psychological problems and symptoms to the point that he 
invalidated the profile.  The Foley Mini-Mental State 
examination was within the normal range, suggesting the 
absence of any significant cognitive impairment.  

The examiner stated that the psychiatric assessment and 
psychological testing were insufficient to support a 
diagnosis of PTSD, noting that the veteran was not in active 
combat, nor was he exposed to events which were outside the 
range of usual human behavior which might have caused him 
distress.  The examiner further noted that, while the veteran 
reported a few symptoms, such as violent behavior and dreams, 
those did not appear to be clearly related to his experiences 
in Southeast Asia.  He reported that his evaluation did not 
corroborate a diagnosis of PTSD.  He rendered no Axis I or II 
diagnosis.  

A January 1995 psychological evaluation report from Mabel 
Rowe Lineberger, Ph.D., reflects a diagnosis of chronic PTSD.  
Dr. Lineberger noted that the results were consistent across 
tests and indicative of acute, severe situational stress in 
addition to chronic emotional turmoil associated with the 
veteran's "Vietnam War experiences."  Other contributing 
factors included significant war experiences with on-going 
flashbacks.  The evaluation report does not specify any of 
the Vietnam War experiences.  

An April 1995 statement from the veteran's spouse notes her 
report of the veteran's worsening behavior and his problem 
with nerves upon returning from overseas in 1972.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in July 1995, the veteran stated that he was a parachute 
rigger and assigned to a field maintenance squadron for both 
planes and crew.  He indicated that without his squadron's 
direct assistance, the aircraft would not have been able to 
operate.  The veteran thus reasoned that he was directly 
involved in every mission the planes flew and just as 
responsible for the destruction they inflicted on civilians 
and military targets.  He noted that he considered himself a 
part of the crew that actually flew and operated the planes.  

A Social Security Administration decision, dated in November 
1997, notes that the veteran had an affective disorder and 
borderline IQ functioning.  

A report of a VA examination in February 1998 reflects the 
veteran's report that he was stationed in Thailand, where he 
was a Parachute Rigger with a combat support group.  The 
veteran indicated that he did not participate in combat, but 
claimed that he participated in bombing missions by 
maintaining essential equipment for fighters and bombers to 
conduct operational missions.  The veteran asserted that his 
most stressful incident in the military was realizing that 
his contribution to bombing missions was very destructive and 
that his crew directly supported those actions.  He also 
related that his station was infiltrated and that he 
witnessed crew members throw grenades into an aircraft, and 
that he saw aircraft return from their missions with 
"missing tails" and other parts.  The veteran also alleged 
that a friend had once been missing-in-action.  

The examiner related the veteran's subjective complaints of 
restlessness, and of experiencing nightmares two or three 
times a week "where aircraft are bombing," which is "like 
a rerun of what he lived through in Southeast Asia."  The 
veteran reported that he was bothered by the fact that they 
"knew" that public executions were taking place off the 
base.  He reported he had spontaneous flashbacks in which he 
could "smell airplanes taking off."  The examiner offered 
an Axis I diagnosis of PTSD, asserting that being an active 
contributing participant in destructive missions was quite 
stressful for the veteran and that he responded to that 
stress by feeling anxious and fearful.  The examiner further 
reasoned that such stress could be considered adequate for 
criteria of the DSM-IV diagnosis of PTSD, and that the 
veteran's subjective symptoms also supported that diagnosis.  

In September 2000, the veteran submitted Internet articles 
documenting the use of U-Tapao Air Force Base in Thailand for 
air operations against enemy forces from the period of April 
to October 1972.  Furthermore, in an additional Internet 
article, an air force staff sergeant stationed in Thailand 
recollected incidents in which two Thai persons were executed 
for driving while intoxicated.  The staff sergeant reported 
that he did not witness the executions, but it was common 
knowledge that such events occurred.  

In October 2000, the RO received from USASCRUR (United States 
Armed Services Center for the Research of Unit Records) 
copies of historical reports submitted by the 307th Tactical 
Fighter Squadron (TFS) for April - December 1972.  The 
histories document aircraft incidents and significant combat 
situations encountered by the 307th TFS.  In particular, the 
307th was noted to support the combat mission of the 432nd 
Tactical Reconnaissance Wing.  Additionally, it was noted 
that the 307th aircrews flew 990 missions without a combat 
loss while deployed in Thailand.  Furthermore, the histories 
note that the aircraft conducting the missions were under the 
constant threat of enemy surface-to-air missiles and anti-
aircraft fire.  

In December 2000, the veteran underwent a VA examination by a 
board of two psychiatrists, one of whom also performed the 
February 1998 examination.  The examination report documents 
the veteran's prior medical history and previous diagnoses of 
PTSD.  The veteran's current symptoms were noted to include 
nightmares, sleep disturbance, depression, anger outbursts, 
anxiety, and memories from negative military experiences, as 
well as nightmares related to service.  The veteran indicated 
that he was most traumatized as a result of serving in a 
combat support group which contributed to the bombing 
missions being flown from U-Tapao Air Force Base.  He 
reported seeing damaged aircraft upon their return to the 
base, and felt responsible for the destruction and deaths 
resulting from the bombing missions.  The veteran also 
reported seeing body bags with human remains, and also 
claimed to have witnessed executions.  It was also noted that 
the veteran had been receiving medication and counseling for 
PTSD since 1993.  

Following a clinical evaluation, the examiners' diagnosis was 
chronic PTSD.  The report notes that the traumatic events 
related by the veteran as a result of being part of a support 
crew for the bombers and fighter aircraft fulfilled the DSM-
IV criteria for a diagnosis of PTSD.  The examiners indicated 
that there was a connection between traumatic events and the 
resulting symptoms and diagnosis.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In addition, in November 1996, VA regulations were amended to 
adopt the fourth addition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  
The earlier version of that text, DSM-III-R (3rd ed. Rev. 
1987), was in effect at the time the veteran filed his claim 
in 1993.  

As noted above, in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), the Court held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The Board finds that the DSM-IV criteria are more favorable 
to the veteran's claim. 

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressors, in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, supra, at 142, citing West (Carleton) 
v. Brown, 7 Vet. App. 70, 79 (1994).  Furthermore, the Court 
in Cohen noted that "mental health professionals are experts 
and are presumed to know the DSM requirements applicable to 
their practice and to have taken them into account in 
providing a PTSD diagnosis. . . ."  Id.  

PTSD was not diagnosed on the VA examination in April 1994.  
At that time, the examiner noted that the veteran had not 
been exposed to combat, or exposed to events that seemed to 
be outside the range of usual human experience which might 
have caused him distress.  The examiner appears to have 
considered the DSM-III-R criteria in his assessment.  

In February 1998, a VA examiner offered an Axis I diagnosis 
of PTSD, asserting that being an active contributing 
participant in destructive missions was quite stressful for 
the veteran and that he responded to that stress by feeling 
anxious and fearful.  The examiner further reasoned that such 
could be considered adequate to meet the criteria of the DSM-
IV for a diagnosis of PTSD.  A subsequent VA examination by a 
board of two psychiatrists in December 2000, one of which was 
the February 1998 examiner, also resulted in a diagnosis of 
PTSD.  It was noted that the reported traumatic events 
related by the veteran of being a member of a support crew 
for bombers and fighter aircraft fulfilled the DSM-IV 
criteria for a diagnosis of PTSD.  The examiners indicated 
that there was a connection between traumatic events and the 
resulting symptoms and diagnosis.  

The Board has found the opinions of the VA examiners in 
February 1998 and December 2000 to be persuasive.  In 
addition the non-combat stressors upon which their diagnoses 
are based are adequately verified by the evidence of record.  
Therefore, service connection is warranted for the veteran's 
PTSD.  


ORDER

Service connection for PTSD is granted.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

